
	
		I
		112th CONGRESS
		2d Session
		H. R. 3911
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2012
			Mr. Murphy of
			 Pennsylvania (for himself, Mr.
			 Doyle, Mr. Altmire,
			 Mr. Critz,
			 Mr. Kelly,
			 Mr. Barletta,
			 Mr. Pitts,
			 Mr. Gerlach, and
			 Mr. Shuster) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit the permanent relocation of C–130 aircraft
		  assigned to Pittsburgh 911th Airlift Wing.
	
	
		1.Prohibition on relocation of
			 C–130 aircraftThe Secretary
			 of the Air Force—
			(1)may not plan or
			 execute the permanent relocation of any C–130 aircraft assigned to Pittsburgh
			 IAP Air Reserve Station as of the date of the enactment of this Act; and
			(2)shall ensure that
			 the number of C–130 aircraft assigned to Pittsburgh IAP Air Reserve Station as
			 of September 30, 2012, equals or exceeds the number of C–130 aircraft assigned
			 to Pittsburgh IAP Air Reserve Station as of October 1, 2011.
			
